Exhibit 10.26

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between BANC OF
AMERICA LEASING AND CAPITAL, LLC (as successor in interest to Fleet Capital
Corporation) (the “Assignor”) and BANK OF AMERICA, N.A. (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement identified below (the “Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender and as Administrative Agent under the Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, Letters of Credit
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.  Additionally, concurrently herewith Assignee is hereby named as
Administrative Agent.

 

1.

 

Assignor:

 

BANC OF AMERICA LEASING AND CAPITAL, LLC (as successor in interest to Fleet
Capital Corporation)

 

 

 

 

 

2.

 

Assignee:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

3.

 

Borrowers:

 

CHANNELL COMMERCIAL CORPORATION, a Delaware corporation

 

 

 

 

CHANNELL COMMERCIAL CANADA INC., an Ontario corporation

 

 

 

 

CHANNELL COMMERCIAL EUROPE LIMITED, a limited liability company organized under
the laws of England and Wales

 

 

 

 

CHANNELL LIMITED, a limited liability company organized under the laws of
England and Wales

 

 

 

 

 

4.

 

Administrative Agent:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

5.

 

Agreement:

 

Loan and Security Agreement dated as of September 25, 2002, among the Borrowers,
the Lenders party thereto, Administrative Agent, BABC Global Finance Inc., fka
Fleet Capital Global Finance, successor-in-interest to Fleet Capital Canada
Corporation, as Canadian Agent, and Bank of America, N.A., as

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

successor-in-interest to Fleet National Bank, London U.K. Branch, which traded
as FleetBoston Financial, as UK Agent (either as originally executed, or as it
may from time to time be supplemented, modified, amended, restated or extended).

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Domestic Revolving
Credit Commitments
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

 

 

 

 

 

 

$

25,000,000.00

 

$

25,000,000.00

 

100.00

%

 

Effective Date: November 18, 2005

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

BANC OF AMERICA LEASING AND
CAPITAL, LLC (as successor in interest to Fleet
Capital Corporation)

 

 

 

By:

/s/ John Tolle

 

 

Name: John Tolle

 

Title:   Vice President

 

 

 

 

 

ASSIGNEE

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

Name: Matthew R. Van Steenhuyse

 

Title:   Senior Vice President

 

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

Name: Matthew R. Van Steenhuyse

 

Title:   Senior Vice President

 

 

 

 

 

Acknowledged by and Consented to:

 

 

 

CHANNELL COMMERCIAL CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name: William H. Channell, Jr.

 

Title:   President and Chief Executive Officer

 

 

 

 

 

CHANNELL COMMERCIAL CANADA INC.,

 

an Ontario corporation

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name: William H. Channell, Jr.

 

Title:   President and Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Agreement, (ii) it meets all requirements of an eligible assignee under the
Agreement (subject to receipt of such consents as may be required under the
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and

 

4

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the local laws of the State of New York.

 

5

--------------------------------------------------------------------------------